COBB, J.
Wayne C. Godbold, M.D. and Wayne C. Godbold, M.D. Chartered (Godbold) seek cer-tiorari review of an order denying Godbold’s motion to dismiss a medical malpractice suit for failure to comply with the pre-suit notice provisions of Chapter 766, Florida Statutes. We grant the petition and quash the order denying the motion.
The motion to dismiss should have been granted because the plaintiff failed to provide a corroborating medical expert opinion with the notice of intent to initiate the medical negligence action as required by section 766.203(2)(b), Florida Statutes. The plaintiff in this case cannot avoid this statutory requirement of a corroborating expert opinion. Godbold complied with the plaintiffs discovery requests and provided all records in his possession during pre-suit discovery. The absence of evidence of injury reflected in the medical records does not necessarily preclude the plaintiff from obtaining a corroborating expert opinion. See Central Florida Regional Hospital v. Hill, 721 So.2d 404 (Fla. 5th DCA 1998).
PETITION GRANTED; ORDER QUASHED; REMANDED.
HARRIS and PETERSON, JJ. concur.